DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities:  “memory storing storing”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-17, 21, 22, 26 and 27 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by daCosta et al (US 2010/0177703, hereinafter daCosta).

Regarding claim 14, daCosta discloses a method, comprising: directly cascading, by a first access point using a first frequency band, to a second access point using the second access point as a higher-level access point (access points can form hierarchical tree network topology, Para [0016], first child/intermediate AP communicates with parent/root AP using frequency/channel X, Para [0045]/Fig. 1b), wherein a WiFi network comprises the first access point, the second access point, and a third access point (wireless connections, Para [0045], links can be Wi-Fi, Para [0053] and all nodes/APs can be in a single network, Para [0063], such as network 510 from Fig. 5 or network 630 from Fig. 6) and wherein the first access point supports connections on the first frequency band and a second frequency band (AP has uplink radio using uplink frequency and downlink radio using downlink frequency, Para [0028], intermediate AP uses different channel/frequency for communicating with parent and child APs, Para [0045]/Fig. 1b); and receiving, by the first access point, a cascading access request of the third access point, and allowing the third access point to directly cascade as a lower-level access point to the first access point using the second frequency band (AP/node can detect and join a new node, Para [0073], for example AP/node 721 joins node 711 and becomes a child node, Fig. 7, nodes can also exchange capability information before establishing link, Para [0114], and intermediate AP uses different channel/frequency for communicating with parent and child APs, Para [0045]/Fig. 1b).
Regarding claim 15, DaCosta discloses the method according to claim 14, wherein the WiFi network further comprises a fourth access point, the fourth access point is a higher-level access point of the second access point (see Fig. 5 as example, with longer AP/node chain), and the method further comprises: directly cascading, by the fourth access point, to the second access point using the second frequency band, wherein the second access point supports connections on the first frequency band and the second frequency band; or directly cascading, by the fourth access point, to the second access point using a third frequency band, wherein the first access point supports a connection on the third frequency band, and the second access point support connections on the third frequency band (access points can form hierarchical tree network topology, Para [0016], intermediate AP communicates with parent/root AP using frequency/channel X and child using channel Y, the next intermediate AP can communicate to another child AP using channel Z and so on, Para [0045]/Fig. 1b).
Regarding claim 16, daCosta discloses the method according to claim 15, wherein when the fourth access point directly cascades to the second access point using the second frequency band, a channel on the second frequency band that is used when the fourth access point directly cascades to the second access point is different from a channel on the second frequency band that is used when the first access point allows the third access point to directly cascade to the first access point (access points can form hierarchical tree network topology, Para [0016], intermediate AP communicates with parent/root AP using frequency/channel X and child using channel Y, the next intermediate AP can communicate to another child AP using channel Z and so on, Para [0045]/Fig. 1b).
Regarding claims 17, 22 and 27, daCosta discloses the method/AP/system according to claim 14/21/26, further comprising: accessing, by the first access point, a station connected to the first access point using the second frequency band (the AP uses downlink channel/frequency to communicate with child AP, Para [0044], and client devices also use the downlink channel to communicate with the AP, Para [0046]/Fig. 1b).
Regarding claim 21, daCosta discloses an access point (AP, Fig. 1b), comprising: at least one processor (processor, Para [0117]); a communications interface (radios and antennas, Para [0115]); and a non-transitory memory (memory, Para [0117]), the non-transitory memory storing a plurality of processor-executable instructions that, when executed by the at least one processor, cause the at least one processor to: directly cascade, using a first frequency band, to a second access point using the second access point as a higher-level access point (access points can form hierarchical tree network topology, Para [0016], first child/intermediate AP communicates with parent/root AP using frequency/channel X, Para [0045]/Fig. 1b), wherein a WiFi network comprises the access point, the second access point, and a third access point (wireless connections, Para [0045], links can be Wi-Fi, Para [0053] and all nodes/APs can be in a single network, Para [0063], such as network 510 from Fig. 5 or network 630 from Fig. 6) and wherein the access point supports connections on a first frequency band and a second frequency band (AP has uplink radio using uplink frequency and downlink radio using downlink frequency, Para [0028], intermediate AP uses different channel/frequency for communicating with parent and child APs, Para [0045]/Fig. 1b); and receive a cascading access request of the third access point, and allow the third access point to directly cascade as a lower-level access point to the access point using the second frequency band (AP/node can detect and join a new node, Para [0073], for example AP/node 721 joins node 711 and becomes a child node, Fig. 7, nodes can also exchange capability information before establishing link, Para [0114], and intermediate AP uses different channel/frequency for communicating with parent and child APs, Para [0045]/Fig. 1b).
Regarding claim 26, daCosta discloses a system (Fig. 1b or 6/7), comprising: a first access point, configured to supports connection on a first frequency band and a second frequency band, a second access point and a third access point, wherein the first access point, the second access point, and the third access point are comprised in a WiFi network (access points can form hierarchical tree network topology, Para [0016], first child/intermediate AP communicates with parent/root AP using frequency/channel X, Para [0045]/Fig. 1b, wireless connections, Para [0045], links can be Wi-Fi, Para [0053] and all nodes/APs can be in a single network, Para [0063], such as network 510 from Fig. 5 or network 630 from Fig. 6); wherein the first access point is configured to: directly cascade, using the first frequency band, to the second access point using the second access point as a higher-level access point (first child/intermediate AP communicates with parent/root AP using frequency/channel X, Para [0045]/Fig. 1b); and receive a cascading access request of the third access point, and allow the third access point to directly cascade as a lower-level access point to the first access point using the second frequency band (AP/node can detect and join a new node, Para [0073], for example AP/node 721 joins node 711 and becomes a child node, Fig. 7, nodes can also exchange capability information before establishing link, Para [0114], and intermediate AP uses different channel/frequency for communicating with parent and child APs, Para [0045]/Fig. 1b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over daCosta and in view of Wu (US 2016/0113015, hereinafter Wu).

Regarding claims 18, 23 and 28, daCosta discloses the method/AP/system according to claim 14/21/26, but not fully wherein: an interval between the first frequency band and the second frequency band is greater than a first threshold; or an interval between the first frequency band and the second frequency band is greater than a second threshold, and the first frequency band and the second frequency band are isolatable from each other using a filter; and wherein the second threshold is less than the first threshold.  daCosta discloses selecting the channels X, Y, and Z to limit interference between nearby frequencies, Para [0048] and the goal is so there is sufficient channel separation between uplink and downlink radios to avoid interference, Para [0105]. Wu discloses a base station will change its WLAN channel so that the frequency space between it and the frequency occupied by a cellular network is larger than a threshold and interference is reduced or eliminated, Para [0016].  In view of the combination, the uplink and downlink frequency/channel has a spacing larger than a threshold to reduce interference.  Further filtering out adjacent channel interference is well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Wu in order to reduce radio interference by choosing the appropriate frequency to transmit on.  

Claims 19, 20, 24, 25, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over daCosta and in view of Duo et al (US 2015/0055501, hereinafter Duo).

Regarding claims 19, 24 and 29, daCosta discloses the method/AP/system according to claim 14/21/26, but not explicitly further comprising: determining the second access point by the first access point, wherein the second access point is selected by the first access point from all access points comprised in the WiFi network based on cascading parameter information of each access point in the WiFi network. Duo discloses determining the best of multiple candidate root access points to establish a link to, which can be based on signal strength, hop count or number of clients, Para [0041].  It would have been obvious to one of ordinary skill in the art before the effective filing 
Regarding claims 20, 25 and 30, daCosta discloses the method/AP/system according to claim 19/24/29, but not wherein, for each access point comprised in the WiFi network, the cascading parameter information of the respective access point comprises: a cascading layer level, signal strength, load information, interference information, a throughput, a delay, or a jitter.  Duo discloses determining the best of multiple candidate root access points to establish a link to, which can be based on signal strength, hop count or number of clients, Para [0041].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461